          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

GARY LEON WEBSTER                                          PLAINTIFF
ADC #114018

v.                     No. 3:19-cv-60-DPM

PIGG, Officer, Jonesboro                              DEFENDANT
Police Department

                           JUDGMENT

     Webster's complaint is dismissed without prejudice.



                                    D.P. Marshall Jr.
                                    United States District Judge
